Citation Nr: 1738398	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  11-11 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

On the April 2011 substantive appeal, the Veteran requested a hearing before the Board in connection with the claim.  In December 2011, he withdrew the hearing request.

In July 2014 and December 2016, the Board remanded the claim for additional development.


FINDING OF FACT

Throughout the period of appeal, the evidence of record shows that PTSD has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  depressed mood, anxiety, and chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

Throughout the period of appeal, the criteria for a rating of 50 percent rating, but not higher, for PTSD have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in December 2009 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  All identified and available treatment records have been secured to the extent possible, which includes VA examinations, and applicable health records.

VA has provided medical examinations concerning the Veteran's psychiatric disability.  When VA provides a claimant an examination or obtains a medical opinion, VA must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the reports provide the information needed to fairly decide the claim for an increased rating.  The examiners reviewed and commented on evidence of record, examined the Veteran, and described the disability in sufficient detail to enable the Board to make a fully informed decision on the claims.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one); Monzingo v Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for the opinion, even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion); Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  The examiner specifically acknowledged and discussed what the medical evidence of record did and did not show in connection with the claim.  The Veteran's contentions were addressed.  There are no apparent inconsistencies or ambiguities in the examination reports.

The Board, in its own lay capacity, is not otherwise qualified to call into question the VA examiner's medical judgment, nor does the Board find any reason to do so.  Monzingo v Shinseki, 26 Vet. App. 97 (2012).  As the examinations and opinions have sufficiently informed the Board of both the examiner's judgment on the medical questions at issue, the Board finds that the VA examinations are adequate.  

Additionally, in light of the actions of the RO in obtaining the Veteran's treatment records, the obtaining of records from the Social Security Administration, the performance of the requested examinations, and the further adjudication of the appeal, the Board finds that there has been substantial compliance with the prior remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further notice or assistance is required to comply with the duties to notify and assist.  Accordingly, the Board will proceed to decision.

Increased Rating for PTSD

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Psychiatric disabilities other than eating disorders are rated pursuant to a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2016). 

Under the General Rating Formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

The Board notes that in accordance with the General Rating Formula, a 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the symptoms listed in the rating formula are only examples, and evidence of those specific symptoms is not required to show that the Veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The primary consideration is whether the manifestations of the service-connected psychiatric disorder result in a level of social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016).

In rating psychiatric disabilities, VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. § 4.130 (2016).  Therefore, the diagnosis of a mental disorder should conform to DSM-IV.  38 C.F.R. § 4.125(a) (2016).  Diagnoses many times will include a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266 (1996); Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

The Board notes that GAF scores are just one component of the Veteran's disability picture.  The Board considers the Veteran's entire disability picture, including GAF scores.  Under those circumstances Veterans with identical GAF scores may be assigned different rating based on each individual's symptomatology, impairments, and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  Evans v. West, 12 Vet. App. 22 (1998).  It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Owens v. Brown, 7 Vet. App. 429 (1995).

According to the DSM-IV, GAF scores ranging between 61 to 70 indicate some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicate more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  GAF scores ranging from 41 to 50 indicate serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  GAF Scores ranging from 31 to 40 indicate some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school].  Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (1994).  

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability ratings based solely on GAF scores.  38 C.F.R. § 4.130 (2016). 

An April 2010 rating decision established service connection for PTSD, with an initial rating of 30 percent, effective November 25, 2009.  

A December 2009 treatment record shows that the Veteran was agitated.  He was anxious, frightened, and had difficulty dealing with people.  His speech was of normal rate, tone, and volume.  His hygiene was good.  His thought processes were sequential, logical, and coherent.  No auditory or visual hallucinations were present.  No suicidal or homicidal ideations were reported.  Memory functions and judgment were deemed to be adequate.

A January 2010 treatment record shows that the Veteran experienced a panic attack while waiting to be seen.  He experienced a tremor of the upper extremities.  The examiner stated that the Veteran's level of distress was mild.  The Veteran's hygiene was good, and he had a cooperative attitude.  His speech was normal, and his mood was anxious.  His thought process was logical and coherent.  No hallucinations, suicidal ideations, or homicidal ideations were present.  Attention and concentration were normal, and his memory functions were adequate.  Insight and judgment were good.

On VA examination in February 2010, it was noted that the Veteran was treated with anti-depressants and anti-anxiety medication.  He was undergoing individual psychotherapy.  He was married and had five children.  He had trouble trusting others.  He had no leisure pursuits.  There was no history of suicide attempts or violence.  The examiner stated that the Veteran was clean, neatly groomed, and casually dressed.  His speech was slow, clear, and coherent.  He had a constricted affect.  His mood was anxious.  His orientation was intact to person, time, and place.  No hallucinations, inappropriate behavior, or obsessive or ritualistic behavior was present.  He experienced about one panic attack per month.  He denied experiencing suicidal ideation but had a history of fleeting thoughts of suicide.  The Veteran reported that he went days without grooming himself.  His remote memory was normal while recent and immediate memory were moderately impaired.  The examiner assigned a GAF score of 57.

Follow-up notes from June2010, September 2010, July 2011, April 2012, November 2012, April 2013, June 2013, August 2013, November 2013, April 2014, May 2014, and June 2014 show generally that the Veteran had a GAF score of 55.  His manner of dress was appropriate, and his hygiene was fair.  His level of distress was mild to moderate.  He was cooperative, appropriately focused, and talkative.  His thought processes were logical and coherent.  No hallucinations, suicidal ideations, or homicidal ideations were present.  He was oriented to time, place, person, and situation.  His attention and concentration were normal, and his memory functions were intact.  Judgment and insight were deemed good.  

On VA examination in August 2014, the examiner opined that the Veteran's PTSD symptoms were best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that he was living with his wife and had five children and 12 grandchildren.  The Veteran denied having any problems with short or long term memory, and he said that he got along with his family, friends, neighbors, and wife.  He had difficulties controlling his temper.  He had a depressed mood, anxiety, and a flattened affect.  The Veteran's appearance and hygiene were within normal limits.  His behavior was appropriate.  No delusions or hallucinations were present.  His speech was logical and relevant.  

VA treatment records from August 2014 and October 2014 contain GAF scores of 55 and 60.  The notes indicate that the Veteran was appropriately dressed, had good hygiene, and was apprehensive.  His attitude was cooperative, and he was appropriately focused.  Speech quantity was normal, and his thought processes were logical and coherent.  There were no hallucinations or suicidal ideations.  He was oriented to time, place, person, and situation.  Memory functions were intact, and judgment and insight were good.

The Board finds that the medical evidence, combined with the Veteran's subjective reports of symptoms, indicates that the psychiatric disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, anxiety, chronic sleep impairment, frequent but not constant panic attacks, disturbances of motivation and mood, and difficulty in establishing and maintaining effective social relationships.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds the Veteran's symptoms of PTSD warrant an increased 50 percent rating, but not higher, throughout the period of appeal.  38 C.F.R. § 4.130, Diagnostic Code 9413 (2016).  

The Board finds that the preponderance of the evidence is against the assignment of a 70 percent or 100 percent rating at any time because the evidence is against a finding of total occupational and social impairment or occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or total social and occupational impairment.  The evidence indicates that although the Veteran was quick to anger, the evidence for suggests that the Veteran maintained a good relationship with his spouse and children.  Moreover, the examiners of record have described the Veteran's symptoms as mild to moderate, a finding consistent with no more than the 50 percent rating assigned in this decision.  The Board finds that the findings of medical professionals do not show total occupation or social impairment or deficiencies in most areas, as required for a 70 percent rating.  The Veteran maintained familial relationships.  The conclusions of the February 2010 and August 2014 VA examiners are particularly highly probative, as the examiners both reviewed the record and conducted a thorough interview and examination of the Veteran.

While the Veteran has been quick to anger, there is no indication that the Veteran consciously become violent, and his symptoms do not appear to prevent him from functioning independently.  The evidence is against a finding that the Veteran has experienced homicidal ideation.  There have been no hallucinations or delusions.  Although the Veteran reported to the February 2010 VA examiner that he had fleeting thoughts of suicide, he denied experiencing actual suicidal ideation, and all of the other medical records show that the Veteran did not experience suicidal ideation.  The evidence is against a finding that the Veteran has experienced sustained suicidal ideation.

The Board acknowledges that the Veteran has been unemployed since he retired in 2006.  Importantly, the schedular criteria consider not only occupational impairment, but also social impairment and other factors.  Therefore, in determining the appropriate schedular rating for PTSD, the Veteran's unemployment must be considered in context with the rest of the evidence of record.  Taken as a whole, the Board finds that the totality of the evidence of record for the period of appeal represents symptoms best aggregated as productive of no more than occupational and social impairment with reduced reliability and productivity.  At no time throughout the period of appeal did the Veteran appear to exhibit poor judgment, thinking, or near-continuous panic.  Therefore, as a whole, the Board finds that the evidence does not show a sustained increase of severity necessary to support the assignment of any higher or a staged rating.

Additionally, throughout the time period on appeal, the GAF scores assigned have been representative of more moderate symptoms or moderate difficulty in social, occupational, or school functioning, also supporting a 50 percent rating.  The GAF scores have ranged from 55 to 60, representing moderate symptoms.  

Therefore, the Board finds that the evidence indicates that the Veteran's disability more closely approximates occupational and social impairment with reduced reliability and productivity.  The Board finds that the Veteran's PTSD warrants a 50 percent, but no higher, rating.

The Board has considered the Veteran's statements regarding the severity of the psychiatric symptoms.  The Veteran's self-reported symptoms have partially formed the basis for the assignment of an increased 50 percent rating.  The Veteran is competent to report the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a rating higher than 50 percent imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected psychiatric disability.

Accordingly, the Board finds that the preponderance of the evidence supports the assignment of a rating of 50 percent, but no higher, throughout the period of appeal.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Other Considerations

In evaluating the claim for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would make impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case includes such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225 (1993).

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet App 111 (2008). 

The Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology, as discussed above.  The record does not show that the Veteran has required frequent hospitalizations for PTSD.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

A Veteran may be entitled to consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular rating based on multiple disabilities if the combined effect of the service-connected disabilities is exceptional and not captured by schedular ratings.  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the combined effect of multiple service-connected disabilities when the collective impact or compounding negative effects of the service-connected disabilities, when the Veteran presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.
ORDER

Entitlement to an increased rating of 50 percent, but not higher, for PTSD is granted throughout the period of appeal.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


